United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
             IN THE UNITED STATES COURT OF APPEALS                  January 30, 2007
                      FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk


                             No. 06-50380
                           Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

JESUS ALBERTO VELAZQUEZ,

                                        Defendant-Appellant.

                             --------------------
               Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 3:05-CR-409
                             --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

      Jesus Alberto Velazquez pleaded guilty to possession with intent to

distribute 100 kilograms or more of marijuana and was sentenced to pay a




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-50380
                                     -2-

$10,000 fine and to serve 57 months of imprisonment to be followed by five

years of nonreporting supervised release.

      Velazquez argues that the district court erred in considering

statements made ex parte, in camera by the case agent and by Velazquez

during debriefings in determining the sentence. The Government seeks to

enforce the appeal waiver provision of the plea agreement in which

Velazquez waived “any right to appeal the sentence on any grounds.”

Velazquez contends that his case falls within exceptions to the appeal

waiver for ineffective assistance of counsel and prosecutorial misconduct.

He asserts that counsel’s failure to object to the court’s taking, and the

prosecutor’s failure to prevent the case agent from making, ex parte

statements constitute, respectively, ineffective assistance and prosecutorial

misconduct. Velazquez, however, does not properly brief ineffective

assistance and prosecutorial misconduct claims.

      Velazquez does not challenge the validity of his guilty plea or the

sentence-appeal waiver. The record shows that the waiver was knowing

and voluntary and, under the plain language of the plea agreement, the

waiver applies to the issues raised on appeal. See United States v. Bond,

414 F.3d 542, 544 (5th Cir. 2005). Velazquez’s assertion that defense and

government counsel had a duty to object to the district court’s use of the
                                 No. 06-50380
                                      -3-

case agent’s testimony and Velazquez’s debriefings does not bring the issue

raised on appeal -- that the district court erred at sentencing -- into the

exceptions to the waiver. As such, we do not address the merits of

Velazquez’s challenge to his sentence.

      Accordingly, the judgment of the district court is AFFIRMED.